         Case 5:19-cr-40070-HLT-ADM Document 45 Filed 11/20/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,
                                                              Case No. 19-40070-HLT
v.

KENNETH SHORTER,

SHIRLEY MOTON,

                               Defendants.


                           JOINT MOTION FOR MODIFICATION
                          OF CONDITION OF PRE-TRIAL RELEASE


         COMES NOW defendants Kenneth Shorter and Shirley Moton, by and through

undersigned counsel, and moves this Court for an Order modifying the conditions of pretrial

release to allow for defendants Shorter and Moton to have contact with each other. In support of

this motion, the following is offered:

                                         Suggestions in Support

         1.    Defendant Shorter and Moton are charged in a multi-count, multi-defendant

indictment alleging a drug conspiracy and related crimes. (D.E. 1)

         2.    Defendants Shorter and Moton are currently in a long term relationship with each

other.

         3.    Both defendants were granted pretrial release with the condition that defendants

Shorter and Moton are to avoid contact with each other in addition to numerous other named

individuals. (D.E. 18, 26)
       Case 5:19-cr-40070-HLT-ADM Document 45 Filed 11/20/19 Page 2 of 4




       4.      On or about October 8, 2019 defendant Moton suffered a stroke after being found

unresponsive in her home. Moton was transported via life flight to the University of Kansas

Medical Center in Kansas City, Kansas (UKMC) where she underwent surgery.

       5.      Currently defendant Moton suffers from remaining paralysis on the right side of

her body and limitations on her ability to speak which will required significant care once she is

discharged from UKMC.

       6.      Upon defendant Moton’s discharge from medical care, the parties anticipate that

she will live with defendant Shorter who is willing and able to be her primary care taker.

       7.      Defendants Shorter and Moton request that this Court modify the condition of

release prohibiting contact between defendants Shorter and Moton.

       8.      Assistant United States Attorney Jacobs has been contacted regarding this request

and has indicated that the government has no objection to the lifting of the no contact order as it

pertains to defendants Shorter and Moton.

       WHEREFORE, defendants Kenneth Shorter and Shirley Moton, for the above stated

reasons, requests that this Court issues its Order modifying the conditions of pretrial release

lifting the no contact order as it pertains to Kenneth Shorter and Shirley Moton, and for any other

relief this Court deems just and equitable.

                                                     Respectfully submitted,

                                                     /s/ David J. Guastello
                                                     David J. Guastello, KS #22525
                                                     811 Grand Blvd., Suite 101
                                                     Kansas City, MO 64106
                                                     (816) 753-7171
                                                     david@guastellolaw.com
Case 5:19-cr-40070-HLT-ADM Document 45 Filed 11/20/19 Page 3 of 4




                                   /s/ Angela L. Williams
                                   Angela L. Williams
                                   4049 Pennsylvania, Suite 201
                                   Kansas City, MO 64111
                                   angie.williams@me.com
      Case 5:19-cr-40070-HLT-ADM Document 45 Filed 11/20/19 Page 4 of 4




                                     Certificate of Service

        I hereby certify that on November 20, 2019, I electronically filed the foregoing motion
using the Court’s CM/ECF system which will send a notice of electronic filing to all counsel of
record.

                                                              /s/ David J. Guastello
                                                              David J. Guastello
